TOM GLAZE, Justice, concurring. The majority court misses the opportunity to interpret Ark. Code Ann. § 9-12-303 (a) and (c) (Repl. 1993), which directly answers the issue before us and rectifies a venue problem that commonly arises in the filing of family law cases. Prior to the enactment of § 9-12-303(c), if a spouse filed an action for separate maintenance in the county in which he or she resided, the defendant spouse could later file for an absolute or limited divorce action in a different court and county so long as he had established residence in that other county. See Hill v. Rowles, 223 Ark. 115, 264 S.W.2d 638 (1954). In fact, this court has held the defendant spouse could even file such later action in a different division of the same county chancery court in which the plaintiff spouse had already filed suit. Myers v. Williams, 225 Ark. 290, 281 S.W.2d 944 (1955). In the Hill and Myers cases, this court reasoned that the defendant was not barred from seeking relief in a different court, since his or her cause of action is a new or separate action from the one initially filed. For example, in Hill, the wife filed for separate maintenance in Pulaski County and the husband subsequently brought a divorce action in Saline County. The Hill court denied the wife’s request for a writ of prohibition against the Saline County court, stating, “[A] determination, in a wife’s action for separate maintenance is not a determination that her husband has no grounds for divorce . . ..” The problems resulting from such decisions place spouses in different courts that hear and decide the same marital custody, child support, alimony and property issues. Unfortunately, the different courts generally always render conflicting orders and decrees that leave all parties in a quandary. That, of course, is the very situation here. In 1987, the General Assembly enacted § 9-12-303(c) to avoid problems that inherently arise when separate but related family law actions are filed by spouses in different chancery courts or divisions. That provision provides as follows: When a spouse initiates an action against the other spouse for an absolute divorce, divorce from bed and board, or separate maintenance, then the venue for the initial action shall also be the venue for any of the three (3) named actions filed by the other spouse, regardless of the residency of the other spouse. Under the plain language of § 9-12-303(c), once a plaintiff spouse has filed for (1) absolute divorce, (2) limited divorce or (3) separate maintenance, the defendant spouse can no longer go to a different court (division or county) to file any one of the three named marital-related actions. Instead, the defendant spouse, regardless of his or her own county residence, must file any new marital cause of action in the same action the plaintiff spouse already initiated. In the present case, Pam Tortorich filed her limited divorce action against Tony in the Pulaski County Chancery Court. The Pulaski County Chancery Court granted a limited divorce, and while that part of the chancellor’s decision was affirmed on appeal, the court of appeals reversed the Tortorich’s case to reconsider the amount of alimony to be awarded Pam. Tony moved to Saline County and filed for absolute divorce which the Saline County Chancery Court eventually granted. Again, this case is the type situation contemplated by § 9-12-303, which requires Tony to seek his relief in the initial action filed in the Pulaski County Chancery Court, so all marital-related issues can be decided by one chancery judge. Consequently, the Saline County Chancery Court here should have transferred Tony’s action to the Pulaski County Chancery Court or, alternatively, dismissed his action. Although I agree with the majority court that the Saline County Chancery Court has no venue over Tony’s absolute divorce action, I do so because § 9-12-303(c) clearly places his action in the Pulaski County Chancery Court. I would remand this case with directions to transfer this case to the Pulaski County Chancery Court which has jurisdiction and venue of Pam’s limited divorce action. CORBIN and Brown, JJ., not participating.